

117 S2817 IS: Expanding the Families of Veterans Access to Mental Health Services Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2817IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to furnish readjustment counseling and related mental health services to family members of members of the Armed Forces or veterans who died by suicide, and other purposes.1.Short titleThis Act may be cited as the Expanding the Families of Veterans Access to Mental Health Services Act.2.Eligibility for mental health services for family members of members of the Armed Forces and veterans who died by suicideSection 1712A(a)(1) of title 38, United States Code, is amended—(1)in subparagraph (A)(ii)—(A)in subclause (I), by striking and;(B)in subclause (II), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subclause:(III)in the case of a veteran or member who died by suicide, to the degree that counseling furnished to such individual is found to aid in coping with the effects of such suicide.;(2)in subparagraph (B)(i)(II)—(A)in item (aa), by striking or;(B)in item (bb), by striking the period at the end and inserting ; or; and(C)by adding at the end the following new item:(cc)coping with the effects of a suicide described in subclause (III) of such clause.; and(3)in subparagraph (C)(vii)—(A)in subclause (I), by striking or at the end;(B)in subclause (II), by striking the period at the end and inserting ; or; and(C)by adding at the end the following new subclause:(III)veteran or member of the Armed Forces who died by suicide..3.Effective dateThe amendments made by section 2 shall apply with respect to family members of a member of the Armed Forces or veteran who died by suicide before, on, or after the date of the enactment of this Act.